Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 30, 2012                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  143758                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Brian K. Zahra,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 143758
                                                                    COA: 304761
                                                                    Saginaw CC: 07-030034-FH
  BILLIE RAY LACKEY,
            Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the August 10, 2011
  order of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Saginaw Circuit Court for a
  determination whether the defendant received good-time credit from the county sheriff
  under MCL 51.282(2) when he was incarcerated in 2009. If the trial court determines
  that the defendant was awarded good-time credit, the court shall amend the judgment of
  sentence by crediting the defendant’s sentence with the number of good-time days he was
  awarded, and forward a copy of the amended judgment of sentence to the Department of
  Corrections. See People v Milbank, 471 Mich 910 (2004), and People v Resler, 210
  Mich App 24 (1995). The court shall also determine whether the defendant was awarded
  credit for “trustee days,” and whether his sentence should be credited for those days as
  well. In all other respects, leave to appeal is denied, because we are not persuaded that
  the remaining questions presented should be reviewed by this Court.

        We do not retain jurisdiction.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 30, 2012                    _________________________________________
           p0123                                                               Clerk